Title: From George Washington to Thomas Jefferson, 10 October 1780
From: Washington, George
To: Jefferson, Thomas


                  
                     Sir
                     Hd Qrs near Passaick Falls Octr 10th
                        1780.
                  
                  On sunday evening I had the honor to receive Your Excellency’s
                     Letters of the 23d & 26th of last Month. I am happy to find by the
                     former and the Letter You were so obliging as to forward from Colo. Wood that
                     the Convention Troops are now comfortably supplied. I hope this will be the
                     case and that the mode you have in contemplation to adopt will answer your
                     expectations. Colo. Wood’s conduct is highly pleasing to me and merits the
                     public esteem. It is such as I fully expected. He has not himself suggested the
                     most distant hint of his intentions to quit this post, or I should most strongly
                     urge his continuance. I shall however in a Letter to him of this date take
                     occasion to mention his good conduct, the services he has rendered—and those
                     that will be derived to the public from his continuing in the command.
                  It gives me pleasure to hear that the New Levies are
                     rendezvousing so generally. I fear they will be but too much wanted, from the
                     measures I think it highly probable the Enemy will pursue this fall & Winter,
                     especially during the latter, as they will not be under any apprehension of the
                     force we shall then have in this quarter, and will be at liberty to make almost
                     any detachments they please. The dissolution of half our Army last fall &
                     Winter enabled them to make the Detachments they did against Charles Town,
                     which has involved so many serious consequences, & the same cause will put
                     them in a condition to push their operations or at least to attempt it, in the
                     course of this, in the Southern States. While we persevere in the system of
                     short inlistments, we shall experience misfortune and disgrace, and ultimately,
                     if it is persisted in, we shall most probably lose the cause in which we are
                     engaged. The arrangement You intend of part of the Draughts for Colo. Harrison’s
                     Regiment is perfectly agreeable and I think proper. The matter did not occur to
                     me, and if it had I should not have thought myself at liberty to have directed
                     the appropriation, as I understood the Object of the Act, by which the Levies
                     were raised, was to apply them to filling or replacing the Regiements of Infantry. It
                     would be a most desirable thing, if we had Magazines of Arms, Ammunition,
                     Cloathing & Tents formed as Your Excellency mentions, but unhappily this is
                     not the case, nor have we a Store of these essential Articles at any Point. A
                     Letter I had the honor of addressing You on the 11th of Sepr will have informed
                     You of our situation in these respects. I am sorry to find that the Southern
                     Army suffers for Provision, and from the cause which contributes powerfully to
                     our Embarrassments here, the want of transportation. This is now become a
                     difficulty in our Affairs of the most serious consideration, and our situation
                     admitting of no alternative. I have been obliged to use coercive measures, such
                     as impresses, frequently in the course of the Campaign, to enable me to move
                     the Army & to bring it supplies. We are at this moment destitute of a drop of
                     Rum for the Soldiery, and cannot obtain some Blankets we have at the Eastward
                     for want of transportation. As to the provision supplies which You have
                     procured, it would be most eligible to keep them for Southern demands. This
                     seems to have been the intention of Congress by their Act of the 8th Ulto for
                     forming Magazines of provision & forage for 15000 Men for 6 Months for the
                     S. Army & directing Two thirds of the quota of the flour & Beef,
                     which had been required from Maryland, to be retained for that purpose. I took
                     the liberty in my Letter of the 11th of Septr to recommend to Your
                     Excellency the removal of such as was collected on Navigable Rivers, from the
                     reports which I had then received that the Enemy were about to embark troops
                     & as some supposed for Virginia. As to the French fleet I don’t think it
                     probable that it will Winter in the Chesapeak. The Enemy have a superior force
                     to it in these seas and have held it Blocked up ever since it arrived. This
                     circumstance, supposing other considerations out of the question, would prevent
                     the measure while it continues inferior.
                  I thank Your Excellency for the inclosures contained in Your
                     Letter of the 26th, which I have not received through any other Channel. Lord
                     Cornwallis’s Letter establishes beyond doubt that his loss in the affair of
                     the 16th of August was considerable, tho his report with respect to ours is
                     not admissible. He seems determined to try what severity will do. I hope sooner
                     or later he will be stopped in his career and that the rigorous policy he is
                     pursuing will contribute to this. It would appear from Genl Harringtons
                     Letter as if the Enemy had left Campden, but this seems highly improbable
                     unless they were advancing. The information of the Spaniards was premature as
                     to the captures they mentioned, or at least the latest advices I have seen from
                     the Havannah were silent about them. The Count de Guichen has not appeared in
                     this quarter yet tho he may have been on the Coast as they related. Your
                     Excellency’s Letter with respect to Lt Govr Hamilton and Major Hay
                     gives the satisfaction I wished. I only wanted information on the point, that I
                     might know how to conduct myself with propriety & agreeable to the views of
                     the State.
                  With respect to the reduction of Detroit, I have ever considered
                     it as an event much to be desired, but we have never been in circumstances to
                     attempt it. This will be less the case the ensuing Winter than at any period
                     almost before, nor do I conceive myself at liberty to say an expedition may be
                     undertaken against it in the manner You propose. As to powder our supply of
                     this Article is very deficient. I was not able with all we have and all I
                     could borrow from the different States to make up near a sufficiency for the
                     operations intended against New York, and must have depended much on our Allies
                     for it, if these had been prosecuted. If however Your Excellency should
                     determine to attempt the reduction of the post either at the expence of the
                     State, or at that of the United States with the consent of Congress, it is
                     possible the quantity You may have occasion for may be spared, if it is not too
                     great and the means of transportation can be procured.
                  Your Excellency will have heard probably before this reaches You,
                     of the perfidy of Major Genl Arnold. On the 25th of Sepr he went to the Enemy.
                     He had entered very deeply into a combination with them, as far as we can
                     judge, for putting them in possession of the important post of West point,
                     where he commanded & the command of which he had solicited. For this purpose
                     he had contrived an interview, with Major André Adjutant General to their Army,
                     on the night of the 21st and delivered to him, A Copy of a State of matters I had
                     laid before a Council of Genl Officers, the 6th of Septer. An Estimate of
                     the force at West point & its Dependencies—of Men to Man the Works at West
                     point—Remarks on those Works. A return of Ordnance at West point & its
                     Dependencies. Artillery orders for the disposition of the Corps in case of an
                     alarm at West point. A permit to Major André, under the assumed name of John
                     Anderson to pass our Guards. This Officer, with all these papers in Arnold’s
                     hand writing, was taken by a most extraordinary & providential intervention
                     of circumstances, under the assumed name of John Anderson & in a disguised
                     habit, about fifteen miles from the Enemy’s outpost at King’s bridge by a small
                     Militia patrole who acted with great virtue upon the occasion as he was
                     returning to New York; having been all the night of the 21st & next day in
                     the vicinity of our posts at Stony & Verplanks points, and passed by them the
                     night preceding his capture. Arnold got information of the event on the morning
                     of the 25th before it was known to any of the Officers under his Command or any
                     in authority and pushed down the River in a barge to the Vulture Sloop of War,
                     which lay a few miles below Stony point. Major André was tried by a Board of
                     General Officers, and, on his free & voluntary confession, & Letters, was
                     sentenced to suffer death, agreeable to the practice & usage of Nations in
                     like cases, which he has accordingly suffered. He acted with great candor
                     after he avowed himself untill he was executed. Your Excellency will probably
                     see the whole of the proceedings in his case published. We have no doubt now,
                     whatever may be the future Objects & measures of the Enemy, that the primary
                     & principal design of the embarkation they were making, was to take West
                     point, which through the preconcerted arrangements between them & Mr Arnold,
                     in all human probability, would have inevitably fallen into their hands &
                     most likely in the course of a few days after the discovery. The Enemy have not
                     laid aside from the accounts I continue to receive, their preparations for an
                     expedition—and must now mean to make a push in some other more remote quarter.
                     Hence Your Excellency will perceive that they leave nothing unessayed to carry
                     their point, but I trust there are more than abundant virtue, as well as means
                     in our hands, if these are properly directed, to withstand & baffle easily
                     all their most vigorous & artful efforts. I have the honor to be with very great respect & esteem Yr Excellency’s Most Obed. St.
                  
                     G. W..
                  
               